    Case: 2:19-cr-00194-ALM Doc #: 42 Filed: 09/21/20 Page: 1 of 2 PAGEID #: 156




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION


UNITED STATES OF AMERICA,
               Plaintiff,
                                                              Case No. 2:19-cr-194
          vs.




VINCENT BROCOLI,                                              CHIEF JUDGE MARBLEY
a/k/a Vince,
a/k/a Matthew Dehart,
a/k/a Bunch Media,
a/k/a Bunch Marketing,
                        Defendant.


                                             ORDER


          Before the Court is the Government's motion for an order requiring GoDaddy.com,

Google, Instagram, ItsMyURLS.com, RipOffScams.com, Twitter, Wordpress, and YouTube

("Service Providers") to remove all accounts and statements utilized by Defendant in the course

of his criminal activity. Upon consideration of the motion, and for the reasons stated therein, it is

hereby:

          ORDERED that the United States shall provide a copy of this Order and the relevant

attachment to each Service Provider;

          FURTHER ORDERED that the Service Providers shall delete and remove from public

view all websites, accounts, statements, posts, and other content related to the accounts identified

in the attachments to this order which are under their control, acting in support of this Court's

prior order and judgment requiring that these accounts be deleted.
   Case: 2:19-cr-00194-ALM Doc #: 42 Filed: 09/21/20 Page: 2 of 2 PAGEID #: 157




                                     Signed,




                                     ALGENOKQ MARBLE^
                                     CHIEF UNITED STATES DISTRICT JUDGE


Date:
